Citation Nr: 0426277	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  98-13 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable initial disability evaluation 
for service-connected bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1962 to May 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision issued by the Waco, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for bilateral 
sensorineural hearing loss and assigned a noncompensable 
(zero) evaluation therefor.  Appeal to the Board was 
perfected.  This matter is again before the Board after 
completion of Board directives to the RO in two remand 
orders, issued in January 1999 and March 2003. 

In February 2004, the veteran personally testified before the 
undersigned Acting Veterans Law Judge of the Board, sitting 
in Waco, Texas.  The hearing transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record, the Board finds that 
further evidentiary development is warranted before a 
decision can be rendered on the merits of the claim of 
entitlement to a compensable evaluation for service-connected 
bilateral sensorineural hearing loss.  Further development 
would ensure that the veteran's due process rights, including 
those associated with the Veterans Claims Assistance Act of 
2000 (VCAA), as amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002), and VA regulations implementing VCAA, 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), as 
amended, are met.   

The record indicates that the most recent VA compensation and 
pension (C&P) audiology examination was performed in May 
2003, consistent with the Board's March 2003 remand order.  A 
report of this examination is of record.  After considering 
the findings therein, as well as other evidence of record, 
the RO determined that a compensable evaluation is not 
warranted.  See July 2003 Supplemental Statement of the Case.  
More recent evidence in the form of the February 2004 Board 
hearing testimony, as well as the argument of the veteran's 
representative during the hearing and as documented in 
written statements submitted on the veteran's behalf, 
indicate that the veteran's hearing impairment reportedly has 
worsened since May 2003.  

In light of the foregoing, while the Board regrets further 
delay in the adjudication of this claim on its merits, 
another, more contemporaneous VA C&P audiology examination is 
warranted.  This claim is remanded, via the AMC in 
Washington, D.C., for the following actions:

1.  Schedule the veteran for a VA 
audiology examination to determine the 
current extent of service-connected 
bilateral sensorineural hearing loss.  
The veteran's claims folder, which should 
include a copy of this remand order, 
should be made available to the VA 
examiner.  Following the completion of 
the examination, associate the resulting 
report, along with copies of diagnostic 
testing records, if any, with the claims 
folder.  

2.  After completion of the above 
directives, and following any further 
appropriate development, review the 
claims folder again to determine whether 
a compensable disability evaluation is 
warranted for service-connected bilateral 
sensorineural hearing loss.  If the 
decision remains in any manner adverse to 
the veteran, provide him and his 
representative an updated Supplemental 
Statement of the Case and give them an 
appropriate amount of time to respond to 
it.  

3.  It is noted that the requirements of 
the VCAA, VA regulations implementing 
VCAA, and applicable legal precedent, 
including Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), continue to be binding 
on remand and on further action by the 
RO.         

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing law and adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
matter.  

The veteran is not required to take any action in response to 
the remand order, but has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is his responsibility 
to report for the VA medical examination, if such examination 
is scheduled, and to cooperate in the development of the 
case.  The consequences of a failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




